IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED
ALEXEY KHOLODKOV,
              Petitioner,
v.                                                       Case No. 5D16-1313
STATE OF FLORIDA,
              Respondent.
___________________________/

Opinion filed June 10, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Ronald E.     Fox,    Esq.,   Umatilla,   for
Petitioner.

Pamela Jo Bondi, Attorney Genera,l
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the order partially denying

Petitioner’s motion to correct sentence rendered March 18, 2014, and the order denying

the Motion to Correct Illegal Sentence rendered February 16, 2015, in Case No.

1999-CF-3815, in the Circuit Court in and for Marion County, Florida. See Fla. R. App.

P. 9.141(c)(6)(D).

       PETITION GRANTED.

SAWAYA, BERGER and WALLIS, JJ., concur.